Name: Commission Regulation (EEC) No 2711/83 of 29 September 1983 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 83 Official Journal of the European Communities No L 268 /9 COMMISSION REGULATION (EEC) No 2711 /83 of 29 September 1983 amending Regulation (EEC) No 1953/82 laying down special conditions for the export of certain cheeses to certain third countries price of milk in that country as from 1 September 1983 ; whereas, accordingly, there should be an increase in the minimum price for export of the cheeses in question ; whereas, therefore, Annex V to Regulation (EEC) No 1953/82 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular the first subparagraph of Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas the minimum prices for export of certain cheeses to Spain are laid down in Annex V to Commission Regulation (EEC) No 1953/82 (4), as last amended by Regulation (EEC) No 2724/82 (*) ; Whereas threshold prices in Spain in respect of certain cheeses have been raised , following an increase in the HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 1953/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 163, 22 . 6 . 1983 , p. 56 . 0 OJ No L 334, 28 . 12 . 1979 , p. 8 . h OJ No L 212, 21 . 7 . 1982, p. 5 . 0 OJ No L 289 , 13 . 10 . 1982, p. 11 . No L 268 / 10 Official Journal of the European Communities 30 . 9 . 83 ANNEX Minimum prices for export of certain cheeses to Spain The prices per 100 kg net weight must not be less than :  32 960 Spanish pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  34 311 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight exceeding 1 kg, falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  35 287 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g, falling within sub ­ heading 04.04 A I c) 1 of the Spanish customs tariff ;  26 910 Spanish pesetas for blue-veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  30 351 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheadings 04.04 D I a) and b) of the Spanish customs tariff ;  30 602 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish customs tariff ;  26 843 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  27 087 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ;  27 325 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  32 133 Spanish pesetas for Parmigiano and Reggiano, Grana Padano, Pecorino and Fiore sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  26 677 Spanish pesetas for Cheddar cheese ripened for less than three months , falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  27 954 Spanish pesetas for Cheddar cheese ripened for three or more months, falling within subheading 04.04 G 1 b) 1 of the Spanish customs tariff ;  28 756 Spanish pesetas for Provolone, Asiago, Cacioca ­ vallo and Ragusano falling within subheading 04.04 G I b) 2 of the Spanish customs tariff ;  27 364 Spanish pesetas for first-quality Dutch Edam cheese of a minimum fat content by weight of dry matter of 40 % and ripened from seven to eight weeks , falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ;  27 201 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 62 % but not exceeding 72 % , falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  27 201 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 72 % , put up in packages of a net content of not more than 500 g, falling within subheading 04.04 G I c) 1 of the Spanish customs tariff.